Citation Nr: 1710780	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-19 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder, and to include as secondary to service-connected skin disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in July 2013; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in December 2014, at which time the Board reopened the claim of service connection for a psychiatric disorder and remanded that reopened claim for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2014, the Board requested that the Veteran be afforded a VA psychiatric examination; such was accomplished in October 2015.  The examiner diagnosed schizoaffective disorder.  The examiner opined that the Veteran's psychiatric disorder was less likely than not related to his military service, or caused or aggravated by his service-connected skin disorder.  She concluded as follows:  

Based on the examination and records [re]view, it is less likely than not that the diagnosed schizoaffective disorder is etiologically related to his active military service.  The Veteran reported that he so[u]ght treatment for "itching" while in service but denied any treatment or complaints of a psychiatric nature (no evidence of psychiatric treatment or symptoms was found in [his service treatment records]).  He denied psychiatric history prior to service and indicated he first sought psychiatric services in the early 1980's. . . .  

Based on the examination and records review, there is no evidence to suggest that a temporal relationship exists between the Veteran's "service-connected skin disability" and the diagnosed schizoaffective disorder.  The Veteran indicated that he sought treatment for "itching" while [in] service and indicated that he first sought psychiatric treatment in the early "1980's."  

Based on the examination, it is less likely than not that the schizoaffective disorder was aggravated or chronically worsened by the Veteran's "service-connected skin disability."  There does not appear to be a temporal relationship between the "service-connected skin disability" and the diagnosed schizoaffective disorder as the Veteran indicated that he first sought psychiatric services in the early "1980's" and that he sought treatment for "itching" while in service.

The representative argues, and the Board agrees, that these opinions are inadequate.  First, the examiner did not explain why a lack of a temporal relationship between the skin disability and psychiatric disability is important-particularly when considering aggravation.  

In addition, the examiner did not address the Veteran's itching and need to wear a knit cap instead of a ball cap during service.  The examiner further did not address whether that itching symptomatology was an initial manifestation of the Veteran's psychiatric disorder during his service.  Instead, the entire rationale for finding against a relationship to service is based on the lack of any contemporaneous psychiatric treatment.    

Following that examination, the Veteran submitted private treatment records from Ashley B. Hart II, Ph.D., wherein generalized anxiety disorder (GAD) and major depressive disorder (MDD) were diagnosed.  Dr. Hart did not provide any opinion regarding etiology, although she does reference that the Veteran believed his psychiatric condition is related to developing cysts in service, which are service connected.  

Consequently, because there are no opinions regarding the etiology of the Veteran's GAD or MDD, and because the October 2015 examiner's opinions are inadequate, a remand is necessary in order to obtain another VA examination with a psychiatrist.  On remand, any outstanding private and VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Tucson, Phoenix, and San Diego VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorders, which is not already of record, to include any ongoing treatment with Biofamily Clinic or Cenpatico Behavioral Health Clinic.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorders, to include PTSD, schizoaffective disorder, generalized anxiety disorder (GAD) and/or major depressive disorder (MDD), are related to military service or secondary to his service-connected skin disability.  The claims file must be made available to the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found.  If PTSD is diagnosed, please identify the stressors upon which the diagnosis of PTSD is made.

For each psychiatric disorder diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder began during service or is otherwise related to service, to include cyst excision during service and the need to wear a knit cap.  The examiner should address the Veteran's statements regarding harassment he received as a result of his itching and "being out of uniform" due to having to wear the knit cap.  Finally, the examiner should also address whether the Veteran's itching was a "nervous habit" which may have been an initial manifestation of a psychiatric disorder during military service.  

The examiner should then provide an opinion as to whether the Veteran's psychiatric disorder is at least as likely as not either (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected skin disability.  

The examiner should address the Veteran's lay statements and contentions, as well as any statements with respect to onset of symptomatology and any continuity of symptomatology since discharge from service.  The examiner should additionally address the previous VA psychiatric examinations and those examiners' findings and conclusions, the private psychiatric examinations and treatment records, particularly from Dr. Hart, as well as any other pertinent evidence of record, as appropriate.  All opinions must be accompanied by a rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the issue of service connection for a psychiatric disorder, to include PTSD, schizoaffective disorder, GAD, and MDD, and to include as secondary to his service-connected skin disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

